Case 6:20-cv-00023-NKM-RSB Document 74 Filed 03/29/21 Page 1 of 3 Pageid#: 809




                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                           Lynchburg Division


   STUDENT A, STUDENT C, and
   STUDENT D, individually and on behalf of                        Case No. 6:20-cv-00023-NKM
   all others similarly situated,
                                                                   PLAINTIFFS’ NOTICE OF
                  Plaintiffs,                                      SUPPLEMENTAL AUTHORITY

                          v.

   LIBERTY UNIVERSITY, INC., d/b/a
   LIBERTY UNIVERSITY,

                  Defendant.


                 Plaintiffs Student A, Student C, and Student D (collectively, “Plaintiffs”), hereby provide

 notice of supplemental authority of an opinion relative to this Court’s consideration of Defendant’s

 Motion to Dismiss (Dkt. No. 23). The ruling, which is attached hereto, denies a motion to dismiss

 similar claims:

 Exhibit A – Metzner, et al. v. Quinnipiac Univ., No. 3:20-cv-00784-KAD (Dist. Conn. Mar. 25,
 2021) (denying defendant’s motion to dismiss student plaintiffs’ class action claims for breach of
 contract and unjust enrichment).
 Dated: March 29, 2021                                Respectfully submitted,

                                                      /s/ Lisa S. Brook___________________________
                                                      E. Kyle McNew (VSB No. 73210)
                                                      J. Gregory Webb (VSB No. 38157)
                                                      Lisa S. Brook (VSB No. 35661)
                                                      MICHIEHAMLETT
                                                      310 4th Street, NE
                                                      P.O. Box 298
                                                      Charlottesville, Virginia 22902
                                                      Tel.: 434-951-7231
                                                      Fax: 434-951-7254
                                                      kmcnew@michiehamlett.com
                                                      gwebb@michiehamlett.com
                                                      lbrook@michiehamlett.com



 {00804734-1 }
Case 6:20-cv-00023-NKM-RSB Document 74 Filed 03/29/21 Page 2 of 3 Pageid#: 810




                                    Adam J. Levitt*
                                    Amy E. Keller*
                                    Laura E. Reasons*
                                    DICELLO LEVITT GUTZLER LLC
                                    Ten North Dearborn Street, Sixth Floor
                                    Chicago, Illinois 60602
                                    Tel.: 312-214-7900
                                    alevitt@dicellolevitt.com
                                    akeller@dicellolevitt.com
                                    lreasons@dicellolevitt.com


                                    Matthew S. Miller*
                                    MATTHEW S. MILLER LLC
                                    77 West Wacker Drive, Suite 4500
                                    Chicago, Illinois 60601
                                    Tel.: 312-741-1085
                                    mmiller@msmillerlaw.com

                                    *Admitted Pro Hac Vice

                                    Counsel for Plaintiffs and the Proposed Class




 {00804734-1 }                         2
Case 6:20-cv-00023-NKM-RSB Document 74 Filed 03/29/21 Page 3 of 3 Pageid#: 811




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed using the Court’s CM/ECF electronic filing
 system on March 29, 2021, which will cause a notice of such filing to all counsel of record.


                                                           /s/ Lisa S. Brook




 {00804734-1 }                                 3
